Title: From Thomas Jefferson to John Moody, 13 June 1797
From: Jefferson, Thomas
To: Moody, John


                    
                        Sir
                        Philadelphia June 13 97
                    
                    I might sooner have acknoleged the receipt of your favor of May 15. but I could not sooner have done it with any thing satisfactory on the  subject it concerned. The first [offering?] of the session of Congress was rather [inau]spicious to those who consider war as among the greatest calamities to our country. Private conversation, public discussion, and thorough calculation, aided by the events of Europe, have nearly brought every one to the same sentiment, not only to wish for a continuance of peace, but to let no false sense of honor lead us to take a threatening attitude, which to a nation prompt in it’s passions [and] flushed with victory might produce a blow from them. I rather believe that Congress will think it best to do little or nothing for the present to give fair play to the negociation proposed, and in the mean time lie on their oars till their next meeting in November. Still however both English and French spoliations continue in a high degree. Perhaps the prospects in Europe may deaden the [activity] of the former, and call home all their resources, but I see nothing to check the depredations of the French but the natural effect they begin to produce of starving themselves by deterring us from venturing to sea with provisions. This is the best general view I am able to give you of the probable course of things for the summer so far as they may be interesting to commerce.—The liberties which the presses take in mutilating whatever they can get hold of, obliges me to request every gentleman to whom I write to take care that nothing from me may be put within their power. I am Sir Your very humble servt
                    
                        Th: Jefferson
                    
                